Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 – 22 are allowable over prior art of record. The prior art of record failed to teach alone or in combination, a preamble symbol transmitting method, characterized by comprising the following steps: generating time-domain symbols which have the following three-segment structures: a first three-segment structure comprising: a time-domain main body signal, a prefix generated according to a partial time-domain main body signal that is truncated from the time-domain main body signal, and a postfix being generated based on a portion, less than an entirety, of the partial time-domain main body signal, the length of the postfix being less than the length of the prefix; or a second three-segment structure comprising: the time-domain main body signal, a prefix generated according to the partial time-domain main body signal that is truncated from the time-domain main body signal, and a hyper prefix that is generated according to a portion, less than the entirety, of the partial time-domain main body signal, the length of the hyper prefix being less than the length of the prefix; generating a preamble symbol, wherein the preamble symbol comprises: a combination of at least one time-domain symbol with the first three-segment structure and at least one time-domain symbol with the second three-segment structure arranged in any order, wherein a first one of the time-domain symbols of the preamble symbol has the first three-segment structure; and transmitting a signal containing the preamble symbol as claimed in independent claim 1 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041.  The examiner can normally be reached on M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633